Case 5:19-cv-11066-JEL-APP ECF No. 20 filed 08/27/20   PageID.378   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Celeste Jurban,

                        Plaintiff,      Case No. 19-11066

v.                                      Judith E. Levy
                                        United States District Judge
Nancy A. Berryhill,
                                        Mag. Judge Anthony P. Patti
                        Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [19]

     Before the Court is Magistrate Judge Anthony P. Patti’s Report and

Recommendation recommending the Court deny Plaintiff’s motion for

summary judgment (ECF No. 14) and grant Defendant’s motion for

summary judgment (ECF No. 17). (ECF No. 19) The parties were

required to file specific written objections within 14 days of service. Fed.

R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The

Court   has    nevertheless    carefully    reviewed     the   Report     and

Recommendation, and concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 19) is ADOPTED;

     Plaintiff’s motion for summary judgment (ECF No. 14) is DENIED;
Case 5:19-cv-11066-JEL-APP ECF No. 20 filed 08/27/20     PageID.379    Page 2 of 2




      Defendant’s motion for summary judgment (ECF No. 17) is

GRANTED; and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: August 27, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                         JUDITH E. LEVY
                                            United States District Judge


                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 27, 2020.
                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




      1 The parties, by failing to object to the Report and Recommendation, have
waived any further right of appeal. United States v. Walters, 638 F.2d 947, 949-50
(6th Cir. 1981).
